Case 1:19-cv-00476-LO-MSN Document 78 Filed 05/29/20 Page 1 of 2 PageID# 1369




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

  QUILL INK BOOKS LIMITED,
             Plaintiff,

                                                      Civil No. I:19cv476-L0-MSN


  RACHELLE SOTO,aka ADDISION CAIN,
               Defendant




              NOTICE OF INSOLVENCY,SUGGESTION OF MOOTNESS
                             AND LACK OF JURISIDICTION

       PLEASE TAKE NOTICE of the attached CVL Notice submitted on behalf of Plaintiff,
 Quill Ink Books Limited, by its foreign representative and UK liquidator, Hasib Howlader of
 HUDSON WEIR.
Case 1:19-cv-00476-LO-MSN Document 78 Filed 05/29/20 Page 2 of 2 PageID# 1370
